MEMORANDUM OPINION
{¶ 1} On July 6, 2004, appellant filed a Notice of Appeal appeal from a June 29, 2004 judgment entry of the Ashtabula County Court of Common Pleas. In this judgment, the trial court ordered that "Defendant Shanna J. Dodd's Motion to Dismiss for Lack of Juridiction is DENIED and the matter is set for a hearing on all pending motions on July 8, 2004 at 2:00 p.m."
 {¶ 2} For this court to have jurisdiction, the appealed judgment must be a final appealable order pursuant to R.C.2505.02. Ohio courts have held that the denial of a motion to dismiss for lack of jurisdiction is not a final appealable order because the underlying reasons for the motion remain undisturbed until final judgment, which would permit an appeal to be sought after disposition of the entire case. State ex rel. Seaton v.Holmes, 2003-Ohio-5897, 100 Ohio St.3d 265; Haskins v. Haskins
(1995),104 Ohio App.3d 58; Lonigro v. Lonigro (1989),55 Ohio App.3d 30.
 {¶ 3} For the foregoing reasons, this Court lacks jurisdiction to consider this appeal pursuant to R.C. 2505.02.
Appeal dismissed.
Christley, J. Rice, J., concur.